Title: To Benjamin Franklin from ——— Lacarre, 3 March 1783
From: Lacarre, ——
To: Franklin, Benjamin


MonsieurIsle d’Oleron le 3 Mars 1783
Toute l’Europe a les yeux fixés Sur vous: Elle partage, avec les Etats-unis, Les vœux qu’ils font pour votre Conservation.
Les Nouvelles publiques ont fait Mention que vous Etes ataqué de la Pierre: J’ai Eprouvé la meme Incommodité, Et J’ai Jetté, depuis le 24 Juillet dernier, à l’aide d’une Tisane, dont Je Joins ici la Recette, Environ 140 fragmens de pierres, dont quelques unes de la grosseur du Caffé Moka, Et d’autres Comme des Lentilles qui ont la forme de Champignons. J’entre dans Ce detail, Monsieur, pour vous Engager à faire usage de Cette Tisane: Si Elle ne produit pas Sur vous, le bon Effet que J’en ai Ressenti, dumoins Elle ne Saurait vous Nuire; J’en apprendrai le Succèz, avec la Satisfaction Et l’Interet, que Toute ame Honnête doit prendre à des Jours aussi pretieux que les votres./.
Je Suis avec Respect Monsieur Votre Tres Humble & tres obeissant Serviteur./.
Lacarreancien Lit [Lieutenant] De roy
